Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and dependent claims3-6, 8, 10, 11, 21, 23-26 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 is amended to recite “wherein the second zone is vertically positioned between the first and third zones so that the first zone, the second zone and the third zone are positioned side by side”.   And the first, second and third zones are ground contacting. The specification does not disclose the ground facing outsole has a first, second and third zone that are side by side and the second zone is vertically positioned between the first and third zones.
The specification provides embodiments shown in Fig. 3, 4A-4E have more than three zone, i.e. zone 304a has areas 305a-305d.  Textile zone is a portion of the ground facing outsole 104 represents zone 302 on Fig. 3 [0156].  Textile zone 302 is not shown with a first and second area. The specification discloses the outward most layer comprises a first area and a second area with increased concentration of the first yarn, however it is not clear if “the outward most layer” of the specification is the same as the ground contacting area claimed.  Fig. 4A-4E show vertical embodiments with top region, middle region and bottom region that can be 302 (the ground-facing outsole) however there is no disclosure that the different regions have increasing concentration of first reflowed material.


    PNG
    media_image1.png
    352
    525
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    172
    372
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    581
    1034
    media_image3.png
    Greyscale

Claims 3, 4 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires the first, second and third zones to be ground contacting.  Claim 3 recites that the third zone can be one of several areas including the heel area and the toe-box area and sole-perimeter area.  The specification does not describe all of these areas to be ground contacting.  Claim 4 further include the area of the medial midfoot 114b, lateral midfoot 114a, which are not the ground facing outsole. Claim 5 states the first zone is the forefoot opening area configured to be an ankle collar area 112 which is not disclosed as a ground contacting area.  See Fig. 1A.

    PNG
    media_image4.png
    324
    554
    media_image4.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 and dependent claims 3-6, 8, 10, 11, 21, 23-26 and claim 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is not clear how the zones are side by side, yet vertically positioned.  It is not clear how the zones are all ground contacting but vertically positioned.  If all of the zone contact the ground, but are vertically oriented only the one zone would contact the ground.  Clarification is required.
Claims 3, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires the first, second and third zones to be ground contacting.  Claim 3 recites that the third zone can be one of several areas including the heel area and the toe-box area and sole-perimeter area.  It is not clear how the heel, toe-box and sole-perimeter are ground contacting.  A ground facing outsole area would be ground contacting.  Claim 4 further include the area of the medial midfoot, lateral midfoot which are not necessarily the ground facing outsole.  Claim 5 further includes a forefoot opening area that is in the ankle collar area and not part of a ground contacting area. Clarification is required.  

Response to Arguments
Applicant’s amendments and arguments, with respect to the obviousness double patenting rejection over US 10458052 have been fully considered and are persuasive and the rejection has been withdrawn.  The US Patent does not claim the second zone has two subzones and the second zone is vertically positioned between the first and third zones.
Applicant’s amendments and arguments, with respect to the obviousness double patenting rejection over copending application 15/808855 have been fully considered and are persuasive and the rejection has been withdrawn.  The copending application does not claim the second zone is vertically positioned between the first and third zones.
Applicant’s amendments and arguments, with respect to the obviousness double patenting rejection over copending application 15/808851 have been fully considered and are persuasive and the rejection has been withdrawn.  The copending application does not claim the second zone is vertically positioned between the first and third zones.
New rejections under 112(a) and (b) are presented as the claimed subject matter is not disclosed in the specification wherein the first, second and third zones are all ground contacting and vertically positioned.  It is not clear how the zones are vertically positioned if the zones are all ground contacting.
Applicant’s amendments and arguments with respect to 35 USC 103 rejection over Tamm et al (US 2014/0310986) in view of Boucher et al (US 20150313316) in view of Iuchi et al (US 2016/0021979) and Becker et al (US 20170325545) have been fully considered and are persuasive.  The prior art, Tamm, and the prior art of record fails to teach or suggest a three different zones that are vertically positioned side by side wherein the second zone comprises two different subzones with different concentrations of first (meltable reflowed) yarn and second higher melting yarns and the first, second and third zones are ground contacting.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759